      Case 3:19-cv-01547-RV-EMT Document 21 Filed 03/11/21 Page 1 of 2



                                                                          Page 1 of 2
                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

LARRY BENNETT TURNER, JR.,
    Plaintiff,

vs.                                                   Case No.: 3:19cv1547/RV/EMT

BOARD OF COUNTY COMMISSIONERS
OF AND FOR OKALOOSA COUNTY, et al.,
     Defendants.
______________________________________/

                                       ORDER

      The chief magistrate judge issued a Report and Recommendation on February

4, 2021 (ECF No. 20). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

20) is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

prosecute and failure to comply with orders of the court.

      3.     The clerk of court is directed to close this file.
       Case 3:19-cv-01547-RV-EMT Document 21 Filed 03/11/21 Page 2 of 2



                                                                     Page 2 of 2

       DONE AND ORDERED this 11th day of March 2021.



                              /s/Roger Vinson
                              ROGER VINSON
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv1547/RV/EMT
